DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to restriction filed on 5/6/2022.  This action is NON-FINAL.

Election/Restrictions
Applicant’s election without traverse of group 2 claims 6-16 in the reply filed on 7/6/2022 is acknowledged.  Claims 1-5 and 17-20 have been cancelled and claims 21-29 relating to group 2 have been newly added. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "the customer account".  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 16, 21-13 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20150207859 A1) further in view of Sunarno (US 10,120,665 B1).

As per claim 6, Lu et al. teaches the invention as claimed including, “A system, comprising: 
one or more computing devices storing program instructions for implementing a remote execution environment for vehicle code packages, wherein the program instructions, when executed on the one or more computing devices, cause the one or more computing devices to:
 instantiate a code execution thread for a vehicle code package for a vehicle, in response to a placement decision to place the vehicle code package for the vehicle at the remote execution environment;
execute code included in the vehicle code package via the one or more computing devices that implement the remote execution environment; and 
provide data resulting from the execution of the code of the vehicle code package to one or more computing devices installed in the vehicle that implement a local orchestration environment for the vehicle.  
Lu et al. teaches, a cloud server is dynamically scalable and adaptable, creating a virtual ECU that has unlimited computational power and unlimited storage space.  Such an extended ECU can potentially be adapted to serve any vehicle and perform any desired function (0027). When any one of the task controllers within a vehicle initiates an operational task that invokes an interaction with the cloud-computing resources, a handshake signal is generated for sending vehicle specific computation manager (VCM) in the cloud (0031).  As shown in the table below paragraph 0031 “Handshake Signal”, the signal can be computation request in which a local ECU sending a request/data to the cloud to provide certain computations.  A task is dispatched (0033).  Each task is called by the computation manager.  Upon being called, an agent initialization task is performed wherein the initial data and/or other task-related conditions needed by each specific agent are initialized (0034).  After initialization, the agent or agents use the vehicle or cloud data to conduct the target computations in a starting task 65.  For stating task, all inputs, data, and necessary computational models are assembled together in the specific working space as necessary to support the operational tasks identified form the original handshake signal (0035).  Agents output the result of the task 70 (0036).  If successful results are obtained at the results task 70, then the result is formatted for transmitting back to the task controller in the vehicle (0038).  Also see figure 6.  For each task initiated onboard the vehicle that depends on any interaction with the cloud resources, a respective software entity known as an agent may be deployed in the cloud (placement decision).  The agent integrates cloud computing with vehicle controls.  The agents perform tasks according to three main groups: service, supervisory and crowdsourcing.  Service agents deal primarily with data management, and they focus on handling, organizing, summarizing, and storing information in the CSS.  Supervisory agents expand the capability of onboard vehicle controls by executing broad control tasks that require significant computational resources that are not suitable for on-board implementation, e.g., learning driver models, estimating vehicle states, calculation optimal speed profile along a specified route, real-time calibrations, etc.  (0015).
However, Lu et al. does not explicitly appear to teach, a vehicle code package being deployed to a remote execution environment.
Sunarno teaches the construction of a distributed application.  A customer of a computing resource service provider has a software application that the customer desirers to run on one or more hosts (which may be virtual machine instances capable of hosting the application).  The customer may have an account with the computing resource service provider and have an associated account identifier that associates the customer with the hosts (column 1, lines 61 – column 2, lines 1-10).  A package clustering strategy allows the application to be deployed to a more optimal number of containers, virtual hosts, and physical servers. This deployment allows a balance to be struck between horizontal scalability, vertical scalability, application performance, and resource cost (column 2, lines 17-25).  Packages are deployed to runtime services (column 2, lines 43-44).  During deployment, the executor could decide which packages might be hosting in a distributed computing system (e.g., the cloud) by a service provider and which packages might be hosted on a customer’s equipment.  Packages requiring low latency might run locally, which alternatively, packages requiring greater computing power or storage might execution remotely on a service provider’s host (column 2, lines 54-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu et a. with Sunarno because both teach performing the execution of a task/application in a cloud computing resource.  Lue et al. teaches, A cloud server is dynamically scalable and adaptable, creating a virtual ECU that has unlimited computational power and unlimited storage space.  Such an extended ECU can potentially be adapted to serve any vehicle and perform any desired function (0027).  While an onboard, networked control architecture remains the dominant approach for safety critical and real time functionalities, cloud-computing applications can provide enhanced automotive control/adaptation and new functionalities (0006).  For each task initiated onboard the vehicle that depends on any interaction with the cloud resources, a respective software entity known as an agent may be deployed in the cloud.  The agent integrates cloud computing with vehicle controls.  The agents perform tasks according to three main groups: service, supervisory and crowdsourcing.  Service agents deal primarily with data management, and they focus on handling, organizing, summarizing, and storing information in the CSS.  Supervisory agents expand the capability of onboard vehicle controls by executing broad control tasks that require significant computational resources that are not suitable for on-board implementation, e.g., learning driver models, estimating vehicle states, calculation optimal speed profile along a specified route, real-time calibrations, etc.  (0015).  Therefore, the agent of Lu et al. is being deployed in the cloud (virtual ECU) to perform a specific function/service.  Sunarno teaches deploying a package into the cloud (VM) to performed a specific service/function.  Therefore, it would have been obvious to one of ordinary skill for the agent of Lu et al. to be application package as taught by Sunarno since both a being deployed into the cloud to perform a function/service and would have been obvious to try. 

As per claim 7, Lu et al. further teaches, “The system of claim 6, further comprising: 
one or more wireless communication devices configured to establish a wireless network connection with the vehicle, wherein the one or more computing devices that implement the remote execution environment are located at an edge of the wireless network connection at a location proximate to a location of the one or more wireless communication devices that are configured to establish the wireless network connection.  
Lu teaches a wireless data interface 30 in figure 2.  Also see figures 2-3.  The wireless data interface includes a communication port extending the communication capability to Wi-Fi, Bluetooth, and usb-connected devices (0025).  The virtual ECU is created on a cloud sever (endpoint) (0027).  Figure 3 shows the on-board cellular (32) sending a signal to cellular towers (31) that sends a signal to cloud computing servers (12) (service provider network comprising one or more data centers).

As per claim 8, Lu et al. further teaches, “The system of claim 6, further comprising: 
one or more wireless communication devices configured to establish a wireless network connection with the vehicle; and 
one or more intermediate networking devices configured to connect the wireless communication devices to a service provider network comprising one or more data centers,
wherein the one or more computing devices that implement the remote execution environment are located in the one or more of the data centers of the service provider network.”
Lu et al. teaches a wireless data interface 30 in figure 2.  Also see figures 2-3.  The wireless data interface includes a communication port extending the communication capability to Wi-Fi, Bluetooth, and usb-connected devices (0025).  The virtual ECU is created on a cloud sever (endpoint) (0027).  Figure 3 shows the on-board cellular (32) sending a signal to cellular towers (31) (intermediate networking devices) that sends a signal to cloud computing servers (12) (service provider network comprising one or more data centers).

As per claim 16, Lu et al. further teaches, “The system of claim 6, wherein the remote execution environment for the vehicle code package implements a standardized coding paradigm for developers of vehicle code packages to be executed via one or more virtual electronic control units (virtual ECUs) or one or more virtual domain control units (virtual DCUs).” 
Lu et al. teaches, a cloud server is dynamically scalable and adaptable, creating a virtual ECU that has unlimited computational power and unlimited storage space.  Such an extended ECU can potentially be adapted to serve any vehicle and perform any desired function (0027).  A task is dispatched (0033).  Each task is called by the computation manager.  Upon being called, an agent initialization task is performed wherein the initial data and/or other task-related conditions needed by each specific agent are initialized (0034).  After initialization, the agent or agents use the vehicle or cloud data to conduct the target computations in a starting task 65.  For starting task, all inputs, data, and necessary computational models are assembled together in the specific working space as necessary to support the operational tasks identified form the original handshake signal (0035).  For each task initiated onboard the vehicle that depends on any interaction with the cloud resources, a respective software entity known as an agent may be deployed in the cloud.  The agent integrates cloud computing with vehicle controls.  The agents perform tasks according to three main groups: service, supervisory and crowdsourcing.  Service agents deal primarily with data management, and they focus on handling, organizing, summarizing, and storing information in the CSS.  Supervisory agents expand the capability of onboard vehicle controls by executing broad control tasks that require significant computational resources that are not suitable for on-board implementation, e.g., learning driver models, estimating vehicle states, calculation optimal speed profile along a specified route, real-time calibrations, etc.  (0015).

As per claim 21-23 and 26-29, claims 21-23 and 26-29 contain similar limitations to claims 6-8 and 16.  Therefore, claims 21-23 and 26-29 are rejected for the same reasons as claims 6-8 and 16.

  Claims 9-10, 12-13, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20150207859 A1) and Sunarno (US 10,120,665 B1) as applied to claims, 6 and 8 above and further in view of Vardharanjan (US 2020/0062269 A1).

As per claim 9, Lu et al. further teaches, “The system of claim 8, wherein the program instructions, when executed on the one or more computing devices that implement the remote execution environment, cause the one or more computing devices to:
store data resulting from the execution of the code or other data received about the vehicle in a persistent data storage at one or more of the data centers of the service provider network.”
For each task initiated onboard the vehicle that depends on any interaction with the cloud resources, a respective software entity known as an agent may be deployed in the cloud.  The agent integrates cloud computing with vehicle controls.  The agents perform tasks according to three main groups: service, supervisory and crowdsourcing.  Service agents deal primarily with data management, and they focus on handling, organizing, summarizing, and storing information in the CSS (other data).  Supervisory agents expand the capability of onboard vehicle controls by executing broad control tasks that require significant computational resources that are not suitable for on-board implementation, e.g., learning driver models, estimating vehicle states, calculation optimal speed profile along a specified route, real-time calibrations, etc.  (0015).  The examiner states that it would have been obvious for the data calculated for the task by the agent to be saved in the cloud resources. 
  
As per claim 10, Lu et al. and Sunarno further teach, “The system of claim 9, wherein: 
the vehicle code package is associated with a customer account of a customer of the service provider network;”
Lu et a. teaches, for each particular vehicle authorized to use a particular cloud computing server system, a separate vehicle specific computation manager (VCM) is provided (0028). 
Sunarno teaches a customer may have an account with the computing resource service provider and have an associated account identifier that associates the customer with the hosts.  The customers desires to run the software application on one or more hosts (column 2, lines 2-10).  During deployment, the executor could decide which packages might be hosted in the distributed computing system (the cloud) by the service provider and which packages might be hosted on a customer’s equipment (column, 54-64).  Therefore, the package is associated with (deployed) to a computing resource service provider which the user has an account with therefore, the package is associated with the account. 
However Lu et al. and Sunarno do not explicitly appear to teach, “the stored data resulting from the execution of the code or the stored other data received about the vehicle are associated with the customer account of the customer of the service provider network and stored in the service provider network in association with the customer account; and 
the remote execution environment is configured to apply the stored data or the other stored data associated with the customer account when executing other vehicle code packages for other vehicles that are associated with the customer account of the customer of the service provider network.”
Vardharajan teaches, A vehicle functionality profile may be stored in the cloud or on a remote server accessible by the user device (0005).  The user may associate the same vehicle functionality profile or different functionality profiles to different vehicles associated with the user (0005).  Vehicle functionality profiles are stored and managed by a vehicle profile management system.  This vehicle profile management system may be maintained by a vehicle original equipment manufacturer (OEM) (0023).  By tying a user’s vehicle functionality profiles and ride preferences to the use’s device and/or user account, the user has ready access to vehicle functionality profiles and/or ride preferences stored on a remote server or in the cloud that the user can apply to a vehicle (0044).  A user may set a vehicle functionality profile and/or ride preference to be provided automatically to any vehicle that the user device can authenticate itself to.  The user may also set different vehicle functionality profiles and/or ride preferences to be applied to different vehicles used by the user (0045).  The user may apply the user’s vehicle functionality profile to different vehicles based on which vehicle the user is currently using or intending to use. (0075).  A VCU may request and/or obtain the selected vehicle functionality profile for the remote server.  The VCU then applies changes to the operation parameters (changing parameters used for execution of the ECU) of corresponding ECUs based on the vehicle functionality profiles (0099-0100).  Also see 0016.  An instruction generator may determine which ECUs are associated with the parsed operating parameters to properly generate operating parameter change instructions (0017).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu et al. and Sunarno with Vardharajan because as stated above Lu et al. and Sunarno together teach a virtual ecu that performs a particular function based on a agent/application package.  Lu et al. further teaches on-board and off-board ECUs for a vehicle.  Vardharajan teaches ECUs of a vehicle can have parameters change based on a user preference.  These preferences are saved into a sever/cloud as vehicle functionality profiles that can be applied to different vehicles associated with the user account.  A vehicle functionality profile is applied to one or more ecu’s of a vehicle and the profile can be applied to different vehicles as long as they are compatible.  The examiner interprets an ECU that performs a specific function to be a ECU running a specific code package.  Therefore Vardharajan will allow the ECUs, virtual or local to a vehicle to have their parameters change due to the vehicle functionality profiles (associated with the user account), so the vehicle will drive/operate in a manner the user wishes.  This will allow the user to have similar ride/functionality in different vehicles and would have been obvious to try. 

As per claim 12, Lu et al. and Sunarno do not explicitly appear to teach, “The system of claim 9, wherein the service provider network further comprises: 
one or more additional computing devices configured to implement one or more additional services of the service provider network, wherein the one or more additional services of the provider network are configured to: 
identify customer preferences of the customer based on the persistently stored data or the other persistently stored data associated with the customer account; and provide the customer preferences as inputs to code execution threads for vehicle code packages associated with the customer account received from two or more vehicles manufactured by different manufacturers.”
  Vardharajan teaches, A vehicle functionality profile may be stored in the cloud or on a remote server accessible by the user device (0005).  The user may associate the same vehicle functionality profile or different functionality profiles to different vehicles associated with the user (0005).  Vehicle functionality profiles are stored and managed by a vehicle profile management system.  This vehicle profile management system may be maintained by a vehicle original equipment manufacturer (OEM) (0023).  By tying a user’s vehicle functionality profiles and ride preferences to the use’s device and/or user account, the user has ready access to vehicle functionality profiles and/or ride preferences stored on a remote server or in the cloud that the user can apply to a vehicle (0044).  A user may set a vehicle functionality profile and/or ride preference to be provided automatically to any vehicle that the user device can authenticate itself to (Different manufactures).  The user may also set different vehicle functionality profiles and/or ride preferences to be applied to different vehicles used by the user (0045).  The user may apply the user’s vehicle functionality profile to different vehicles based on which vehicle the user is currently using or intending to use. (0075).  A VCU may request and/or obtain the selected vehicle functionality profile for the remote server.  The VCU then applies changes to the operation parameters (changing parameters used for execution of the ECU) of corresponding ECUs based on the vehicle functionality profiles (0099-0100).  Also see 0016.  An instruction generator may determine which to the ECUs are associated with the parsed operating parameters to properly generate operating parameter change instructions (0017).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu et al. and Sunarno with Vardharajan because as stated above Lu et al. and Sunarno together teach a virtual ecu that performs a particular function based on a agent/application package.  Lu et al. further teaches on-board and off-board ECUs for a vehicle.  Vardharajan teaches ECUs of a vehicle can have parameters change based on a user preference.  These preferences are saved into a sever/cloud as vehicle functionality profiles that can be applied to different vehicles associated with the user account.  A vehicle functionality profile that is applied to one or more ecu’s of a vehicle and the profile can be applied to different vehicles as long as they are compatible.  The examiner interprets an ECU that performs a specific function to be a ECU running a specific code package.  Therefore Vardharajan will allow the ECUs virtual or local to a vehicle to have their parameters change due to the vehicle functionality profiles (associated with the user account) so the vehicle will drive/operate in a manner the user wishes.  This will allow the user to have similar ride/functionality in different vehicles and would have been obvious to try. 

As per claim 13, Lu et al. and Sunarno further teach, “The system of claim 6, wherein: 
the vehicle code package is associated with a customer account of an original equipment provider of the vehicle with a service provider network that implements the remote execution environment; and” 
Lu et al. teaches, for each particular vehicle authorized to use a particular cloud computing server system, a separate vehicle specific computation manager (VCM) is provided (0028). 
Sunarno teaches a customer may have an account with the computing resource service provider and have an associated account identifier that associates the customer with the hosts.  The customers desires to run the software application on one or more hosts (column 2, lines 2-10).  During deployment, the executor could decide which packages might be hosted in the distributed computing system (the cloud) by the service provider and which packages might be hosted on a customer’s equipment (column, 54-64).  Therefore, the package is associated with (deployed) to a computing resource service provider which the user has an account with therefore the package is associated with the account. 
However, Lu et al. and Sunarno do not explicitly appear to teach, the account being an account of a original equipment provider and “wherein the original equipment provider manages the customer account with the service provider network such that a consumer of the vehicle is not required to manage a customer account with the service provider network.”
 Vardharajan teaches, A vehicle functionality profile may be stored in the cloud or on a remote server accessible by the user device (0005).  The user may associate the same vehicle functionality profile or different functionality profiles to different vehicles associated with the user (0005).  Vehicle functionality profiles are stored and managed by a vehicle profile management system.  This vehicle profile management system may be maintained by a vehicle original equipment manufacturer (OEM) (0023).  By tying a user’s vehicle functionality profiles and ride preferences to the use’s device and/or user account, the user has ready access to vehicle functionality profiles and/or ride preferences stored on a remote server or in the cloud that the user can apply to a vehicle (0044).  A service provider (dealership) (original equipment provider) may access or provide access to the vehicle profile management system (0023).  Vehicle functionality profiles are stored on a remote server or in the cloud (0044).  The user profile management system may be provided by a service provider.  The user profile management system may provide services for storing data for and/or interfacing with a vehicle (0055).  The user profile management system and/or vehicle functionality profile management system and/or vehicle functionality profile management system may be provided by cloud-based server (0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu et al. and Sunarno with Vardharajan because as stated above Lu et al. and Sunarno together teach a virtual ecu that performs a particular function based on an agent/application package.  Lu et al. teaches a vehicle must be authorized to user a particular cloud computing server system and Sunarno teaches an account with a computing resource service provider.  Together they teach that the user needs to have an account/authorization to use a service provider.  Vardharajan teaches the account be managed by a original equipment manufacturer/dealer.  This will give the manufacturer control over what happens to its vehicles and would have been obvious to try. 

As per claim 15, Lu et al, Sunarno and  Vardharajan further teach, “The system of claim 13, wherein the service provider network comprises one or more additional computing devices further configured to provide an electronic control unit (ECU) or domain control unit (DCU) testing service to the original equipment provider, wherein the program instructions, when executed on the one or more computing devices that implement the remote execution environment, cause the one or more computing devices to:
As stated above Lu et al. in view of Sunarno teaches the generation of a virtual ECU using a package.  Lu et al. teaches, a cloud server is dynamically scalable and adaptable, creating a virtual ECU that has unlimited computational power and unlimited storage space.  Such an extended ECU can potentially be adapted to serve any vehicle and perform any desired function (0027).
However Lu et al. and Sunarno do not explicitly appear to teach, “store data resulting from the execution of the code or other data received about the vehicle in a persistent data storage of the service provider network; and 
provide the persistently stored data or the other persistently stored data to the ECU or DCU testing service for use in evaluating the code executed in the remote execution environment, wherein the code comprises logic for an ECU or DCU being tested as part of the ECU or DCU testing service.”
 Vardharajan teaches, A vehicle functionality profile may be stored in the cloud or on a remote server accessible by the user device (0005).  The user may associate the same vehicle functionality profile or different functionality profiles to different vehicles associated with the user (0005).  Vehicle functionality profiles are stored and managed by a vehicle profile management system.  This vehicle profile management system may be maintained by a vehicle original equipment manufacturer (OEM) (0023).  By tying a user’s vehicle functionality profiles and ride preferences to the use’s device and/or user account, the user has ready access to vehicle functionality profiles and/or ride preferences stored on a remote server or in the cloud that the user can apply to a vehicle (0044).  A VCU may request and/or obtain the selected vehicle functionality profile for the remote server.  The VCU then applies changes to the operation parameters (changing parameters used for execution of the ECU) of corresponding ECUs based on the vehicle functionality profiles (0099-0100).  Also see 0016.  An instruction generator may determine which to the ECUs are associated with the parsed operating parameters to properly generate operating parameter change instructions (0017).  Different vehicles (e.g different makes and/or modules of a car) may be tested for compatibility with the vehicle functionality profiles, such as during design and manufacture of the vehicles and/or post-manufacturing of the vehicles.  Compatibility of a vehicles with a vehicle functionality profiles may be based at least on whether the vehicle can be operated safely when the vehicle functionality profile is applied to an operation of the vehicles (0026-0027).

As per claim 24, claims 24 contains similar limitations to claim 13.  Therefore, claims 24 is rejected for the same reasons as claims 13.

 Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20150207859 A1), Sunarno (US 10,120,665 B1) and Vardharanjan (US 2020/0062269 A1) as applied to claim 13 above and further in view of Michelsohn et al. (US 2022/0147337 A1).
As per claim 14, Lu et al. and Sunarno further teach, “The system of claim 13, wherein: 
the vehicle code package is for a virtual electronic control unit (virtual ECU) package or a virtual domain control unit (virtual DCU) package”
Lu et al. teaches, a cloud server is dynamically scalable and adaptable, creating a virtual ECU that has unlimited computational power and unlimited storage space.  Such an extended ECU can potentially be adapted to serve any vehicle and perform any desired function (0027).  The examiner further states as shown above Lu et al. and Sunarno et al. together teach a package for a virtual ECU.
However Lu et and and Sunarno do not explicitly appear to teach, “and is in an enveloped format comprising one or more annotations outside of an envelope of the code package that indicate one or more properties or requirements of a virtual ECU or virtual DCU that is to execute the code package; and the one or more properties or requirements of the virtual ECU or virtual DCU are defined by the original equipment provider of the vehicle.
Michelsohn et al teaches, a ECU package that is assigned a unique identifier that uniquely and exclusively identifies the package attributes(s) of the respective package.  The identifier may identify, for example the type of ECU(s) targeted by the respective package.  The identifier may identify a version of the respective package.  I identifier may be include in the package using one or methods, techniques and/or implementations.  For example, the package may include a header comprising the identifier of the respective package or identifier may be included as metadata (0145).   The package is distributed to vehicles from a trusted distribution system such as a car manufacture or a car manufacturer service provider (0048 and 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu et al. and Sunarno and with Michelsohn et al. because   as shown above Lu et al. and Sunarno together teach a package to provision a virtual ECU.  Michelsohn et al. teaches that an ECU package can have a header/metatadata that contain a unique identifier to identify the package.  This would allow they system to uniquely identify the package and would have been obvious to try. 

 Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20150207859 A1), Sunarno (US 10,120,665 B1) as applied to claim 21 above and further in view of Michelsohn et al. (US 2022/0147337 A1).
As per claim 25, Lu et al. and Sunarno further teach, “The system of claim 13, wherein: 
the vehicle code package is for a virtual electronic control unit (virtual ECU) package or a virtual domain control unit (virtual DCU) package”
Lu et al. teaches, a cloud server is dynamically scalable and adaptable, creating a virtual ECU that has unlimited computational power and unlimited storage space.  Such an extended ECU can potentially be adapted to serve any vehicle and perform any desired function (0027).  The examiner further states as shown above Lu et al. and Sunarno et al. together teach a package for a virtual ECU.
However Lu et and Sunarno do not explicitly appear to teach, “and is in an enveloped format comprising one or more annotations outside of an envelope of the code package that indicate one or more properties or requirements of a virtual ECU or virtual DCU that is to execute the code package; and the one or more properties or requirements of the virtual ECU or virtual DCU are defined by the original equipment provider of the vehicle.
Michelsohn et al teaches, a ECU package that is assigned a unique identifier that uniquely and exclusively identifies the package attributes(s) of the respective package.  The identifier may identify, for example the type of ECU(s) targeted by the respective package.  The identifier may identify a version of the respective package.  I identifier may be include in the package using one or methods, techniques and/or implementations.  For example, the package may include a header comprising the identifier of the respective package or identifier may be included as metadata (0145).   The package is distributed to vehicles from a trusted distribution system such as a car manufacture or a car manufacturer service provider (0048 and 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu et al. and Sunarno and with Michelsohn et al. because   as shown above Lu et al. and Sunarno together teach a package to provision a virtual ECU.  Michelsohn et al. teaches that an ECU package can have a header/metatadata that contain a unique identifier to identify the package.  This would allow they system to uniquely identify the package and would have been obvious to try. 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	Examiner note:
If all independent claims were amended in the following fashion below the application would be in condition for allowance.  
“6. (Original) A system, comprising: 
one or more computing devices storing program instructions for implementing a 
receive the vehicle code package for a virtual electronic control unit (virtual ECU) package or a virtual domain control unit (virtual DCU) of a vehicle, wherein the package is in an enveloped format comprising one or more annotations outside of an envelope of the code package that indicate one or more properties or requirements of a virtual ECU or virtual DCU that is to execute the code package; 
determine a placement location for the vehicle code package based on a latency requirement indicated in the one or more annotation outside of the envelope of the package, wherein the placement location is determined based on:
selected an initial placement location from a plurality of placement locations supported by a virtual electronic control unit (virtual ECU) orchestration environment, wherein the plurality of placement locations including a local placement location within the vehicle and one or more remote placement locations on one or more computation devices that are remote from the vehicle and connected to the vehicle via one or more network connections and each placement location has a respective latency;
determine by the initial placement location whether it can handle the package based on its respective latency;
if the initial placement location can handle the request, making the initial placement location the selected placement location; and
if the initial placement location cannot handle the request, forwarding the request to another placement location and repeating the determining, making and / or forwarding steps to remaining placement locations of the plurality of placement locations;
selected , instantiate a code execution thread at the selected placement location for the vehicle code package; 
execute code included in the vehicle code package via the one or more computing devices 
 provide data resulting from the execution of the code of the vehicle code package to one or more computing devices installed in the vehicle that implement a local orchestration environment for the vehicle.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/Examiner, Art Unit 2199                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199